Citation Nr: 0937673	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-22 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to medical reimbursement for services rendered at 
Legacy Salmon Creek Hospital from January 4, 2006 to January 
6, 2006.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

It has been reported that the Veteran had honorable Navy duty 
from April 1967 to December 1988.  The Veteran died in 
January 2006.  The appellant is the hospital who provided the 
Veteran medical care from December 30, 2005 to January 6, 
2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the appellant's substantive appeal, dated in June 2006, 
the appellant requested a Board hearing at the local RO.  The 
following month, the appellant confirmed it wished to have a 
videoconference hearing instead of an in-person hearing.  In 
the appellant's February 2009 appeal for reconsideration, it 
indicated its continued wish to have a videoconference 
hearing at the local RO.  

To ensure compliance with due process requirements, and 
because videoconference hearings are scheduled by the RO, the 
case is REMANDED for the following:

The appellant should be scheduled for a 
Board videoconference hearing at the local 
Regional Office in Portland, Oregon.  The 
case should then be processed in 
accordance with standard appellate 
practices.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




